Exhibit 10.1
SPONSOR PAYMENT GUARANTY
made by
ANADARKO PETROLEUM CORPORATION
Dated as of December 19, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
 
  ARTICLE 1        
 
  DEFINED TERMS        
 
           
Section 1.01
  Definitions     2  
Section 1.02
  Other Definitional Provisions     2  
 
           
 
  ARTICLE 2        
 
  GUARANTEE AND INDEMNIFICATION        
 
           
Section 2.01
  Guarantee     2  
Section 2.02
  No Subrogation     3  
Section 2.03
  Amendments, etc. with Respect to the WGRAH Obligations     4  
Section 2.04
  Guarantee Absolute and Unconditional     4  
Section 2.05
  Reinstatement     5  
Section 2.06
  Payments to Trinity     5  
Section 2.07
  Indemnification in Respect of Substantive Consolidation     5  
Section 2.08
  Survival of Indemnification Obligations     7  
Section 2.09
  Limitations on Indemnification Obligations     7  
Section 2.10
  Procedural Requirements     8  
Section 2.11
  Contributory Negligence     9  
Section 2.12
  Indemnification of Pecos Administrator and Trinity Custodian     9  
Section 2.13
  Payments in Respect of Indemnification Sections     9  
Section 2.14
  Taxes     9  
 
           
 
  ARTICLE 3        
 
  REPRESENTATIONS AND WARRANTIES        
 
           
Section 3.01
  Representations of Anadarko     11   
 
           
 
  ARTICLE 4        
 
  AFFIRMATIVE COVENANTS        
 
           
Section 4.01
  Financial Statements and Other Information     13  
Section 4.02
  Notices of Material Events     14  
Section 4.03
  Compliance with Laws     14  
Section 4.04
  Compliance with Indenture     14  
Section 4.05
  Insurance     14  
 
           
 
  ARTICLE 5        
 
  NEGATIVE COVENANTS        
 
           
Section 5.01
  Indebtedness to Capitalization Ratio     15  
Section 5.02
  Limitation on Certain Secured Indebtedness     15  
Section 5.03
  Limitations on Sales and Leasebacks     15  

i



--------------------------------------------------------------------------------



 



                      Page              
Section 5.04
  Fundamental Changes of Anadarko     16  
Section 5.05
  Fundamental Changes of Trinity     16  
 
           
 
  ARTICLE 6        
 
  MISCELLANEOUS        
 
           
Section 6.01
  Amendments in Writing     16  
Section 6.02
  Notices     16  
Section 6.03
  No Waiver by Course of Conduct; Cumulative Remedies     17  
Section 6.04
  Enforcement Expenses; Indemnification     17  
Section 6.05
  Successors and Assigns     18  
Section 6.06
  Set-off     18  
Section 6.07
  Delivery by Telecopy     19  
Section 6.08
  Severability     19  
Section 6.09
  Section Headings     19  
Section 6.10
  Integration     19  
Section 6.11
  Governing Law     19  
Section 6.12
  Submission to Jurisdiction     19  
Section 6.13
  Acknowledgements     20  
Section 6.14
  Releases     20  
Section 6.15
  Effectiveness     20  

ii



--------------------------------------------------------------------------------



 



SPONSOR PAYMENT GUARANTY
     This SPONSOR PAYMENT GUARANTY (the “Sponsor Payment Guaranty”), dated as of
December 19, 2008, is made by ANADARKO PETROLEUM CORPORATION, a Delaware
corporation (“Anadarko”), in favor of TRINITY ASSOCIATES LLC, a Delaware limited
liability company and its successors and assigns (“Trinity”), Pecos Investors
LLC, a Delaware limited liability company (“Pecos”), and the other Indemnified
Persons.
INTRODUCTION
A. WGR ASSET HOLDING COMPANY LLC (“WGRAH”), Trinity and the WGRAH Collateral
Agent are parties to that certain WGRAH Loan Agreement, dated as of December 27,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “WGRAH Loan Agreement”).
B. WGRAH, Trinity and the WGRAH Collateral Agent desire to amend the WGRAH Loan
Agreement contemporaneously with the execution of this Sponsor Payment Guaranty
by executing and delivering Amendment No. 1 to the WGRAH Term Loan Agreement
dated as of December 19, 2008 (“Amendment No. 1 to the WGRAH Loan Agreement”).
C. WGRAH and Pecos desire to terminate the Sponsor Agreement contemporaneously
with the execution of this Sponsor Payment Guaranty by executing and delivering
the Agreement to Terminate the Sponsor Agreement dated as of December 19, 2008
(the “Agreement to Terminate”)
D. WGRAH and Anadarko are engaged in related businesses, and Anadarko will
derive substantial direct and indirect benefit from the adoption of Amendment
No. 1 to the WGRAH Loan Agreement.
E. It is a condition precedent to the effectiveness of Amendment No. 1 to the
WGRAH Loan Agreement and the Agreement to Terminate that Anadarko shall have
executed and delivered this Sponsor Payment Guaranty in favor of Trinity, Pecos
and the other Indemnified Persons.
F. Subject to the conditions stated therein, Pecos in its capacity as the
Trinity Class B Member has agreed to execute that certain Trinity Class B Member
Consent (the “Trinity Class B Member Consent”) of even date herewith with
respect to the matters contemplated herein and therein and in the documents set
forth in the foregoing Preliminary Statements.
G. Subject to the conditions stated therein, the Pecos Members have agreed to
execute that certain Pecos Member Consent (the “Pecos Member Consent”) of even
date herewith with respect to the matters contemplated herein and therein and in
the documents set forth in the foregoing Preliminary Statements.
H. Subject to the conditions stated therein, the Pecos First Lien Lenders have
agreed to execute that certain Pecos First Lien Lender Consent (the “Pecos First
Lien Lender Consent”) of even date herewith with respect to the matters
contemplated herein and therein and in the documents set forth in the foregoing
Preliminary Statements.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and to induce Trinity to
enter into Amendment No. 1 to the WGRAH Loan Agreement, Anadarko hereby agrees
with and for the benefit of Trinity, Pecos and the other Indemnified Persons as
follows:
ARTICLE 1
Defined Terms
     Section 1.01 Definitions. Unless otherwise defined herein (including
Exhibit A hereto), terms defined in Exhibit A to the Amended and Restated
Limited Liability Company Agreement of Trinity, dated as of December 27, 2007,
as amended as of even date herewith (the “Trinity Company Agreement”) shall have
the same meanings in this Sponsor Payment Guaranty.
     Section 1.02 Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Sponsor Payment Guaranty in its entirety and
not to any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits, Appendices and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits, Appendices and Schedules to, this
Sponsor Payment Guaranty, (f) all references to “days” shall mean calendar days
and (g) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, Equity Interests, accounts and
contract rights. This Sponsor Payment Guaranty is the result of negotiations
among the parties hereto and their respective counsel. Accordingly, this Sponsor
Payment Guaranty shall be deemed the product of all parties hereto, and no
ambiguity in this Sponsor Payment Guaranty shall be construed in favor of or
against Anadarko or Trinity.
ARTICLE 2
Guarantee and Indemnification
     Section 2.01 Guarantee.
          (a) Without limiting Section 2.09(c), Anadarko hereby unconditionally
and irrevocably guarantees to Trinity and its indorsees, transferees, successors
and assigns, the

2



--------------------------------------------------------------------------------



 



prompt and complete payment when due (whether at the stated maturity, by
acceleration or otherwise) of the WGRAH Obligations. For the sake of clarity,
WGRAH shall remain the primary obligor for payment of the WGRAH Obligations and
Anadarko is the guarantor of such obligations.
          (b) Anadarko and by its acceptance of this Sponsor Payment Guaranty
and the rights hereunder or benefits hereof, Trinity, hereby agrees and confirms
that it is the intention of all such Persons that this Sponsor Payment Guaranty
and the obligations of Anadarko under this Article 2 not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Laws, the Uniform Fraudulent
Conveyance Act (as adopted by any applicable state), the Uniform Fraudulent
Transfer Act (as adopted by any applicable state) or any similar foreign,
federal or state law to the extent applicable to this Sponsor Payment Guaranty
and the obligations of Anadarko under this Article 2 and (ii) the aggregate
liability of Anadarko under this Article 2 at any time shall not exceed its
Maximum Liability.
          (c) Anadarko agrees that the WGRAH Obligations may at any time and
from time to time exceed the Maximum Liability of Anadarko hereunder without
impairing the guarantee contained in this Article 2 or affecting the rights and
remedies of Trinity hereunder.
          (d) Without limiting Section 2.09(c), the guarantee contained in this
Article 2 shall remain in full force and effect until the earlier of irrevocable
payment in full of the WGRAH Obligations or irrevocable payment in full of the
Liquidated Damages and any other Sponsor Indemnified Amounts.
          (e) Without limiting Section 2.09(c), no payment or payments made by
WGRAH, Anadarko, any other guarantor or any other Person, or received or
collected by Trinity from WGRAH, Anadarko, any other guarantor or any other
Person, by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
WGRAH Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Anadarko under this Article 2 which shall, notwithstanding any
such payment or payments (other than any payment or payments made by Anadarko in
respect of the WGRAH Obligations or any payment received or collected from
Anadarko in respect of the WGRAH Obligations), remain liable for the WGRAH
Obligations up to the Maximum Liability of Anadarko under this Article 2 until
the earlier of irrevocable payment in full of the WGRAH Obligations or
irrevocable payment in full of the Liquidated Damages and any other Sponsor
Indemnified Amounts.
          (f) Without limiting Section 2.09(c), Anadarko hereby absolutely,
unconditionally and irrevocably guarantees, for the benefit of the Indemnified
Persons, the due and punctual payment, performance and observance by each of
Trinity and the Trinity Managing Member (in the case of the Trinity Managing
Member, such guarantee provided as long as the Trinity Class A Member is an
Affiliate of Anadarko) of their respective Responsibilities under each
Transaction Agreement to which they are a party.
     Section 2.02 No Subrogation. Notwithstanding any payment made by Anadarko
hereunder or any set-off or application of funds of Anadarko by Trinity,
Anadarko shall not be entitled to be subrogated to any of the rights of Trinity
against WGRAH or any collateral

3



--------------------------------------------------------------------------------



 



security or guarantee or right of offset held by Trinity for the payment of
WGRAH Obligations, nor shall Anadarko seek or be entitled to seek any
contribution or reimbursement from WGRAH in respect of payments made by Anadarko
hereunder, until the earlier of irrevocable payment in full of the WGRAH
Obligations or irrevocable payment in full of the Liquidated Damages and any
other Sponsor Indemnified Amounts. All debts, obligations and liabilities of
WGRAH to Anadarko, whether now existing or hereafter arising, shall be expressly
subordinate in payment to the payment and satisfaction in full of the WGRAH
Obligations until the earlier of the irrevocable payment in full of the WGRAH
Obligations and the irrevocable payment in full of the Liquidated Damages and
any other Sponsor Indemnified Amounts. If any amount shall be paid to Anadarko
on account of such subrogation rights prior to the payment in full of the WGRAH
Obligations or the Liquidated Damages and any other Sponsor Indemnified Amounts,
such amount shall be held by Anadarko in trust for Trinity, segregated from
other funds of Anadarko, and shall, forthwith upon receipt by Anadarko, be
turned over to Trinity in the exact form received by Anadarko (duly indorsed by
Anadarko to Trinity, if required), to be applied against WGRAH Obligations,
whether matured or unmatured, in accordance with the terms and provisions of the
WGRAH Loan Agreement.
     Section 2.03 Amendments, etc. with Respect to the WGRAH Obligations.
Anadarko shall remain obligated under this Article 2 notwithstanding that,
without any reservation of rights against Anadarko and without notice to or
further assent by Anadarko, (a) any demand for payment of any of the WGRAH
Obligations made by Trinity may be rescinded by Trinity and any of the WGRAH
Obligations continued, (b) any WGRAH Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Trinity, and (c) the WGRAH Loan
Agreement or the other WGRAH Loan Documents and any other documents executed and
delivered in connection therewith, in each case may be amended, modified,
supplemented or terminated, in whole or in part, pursuant to the terms and
conditions of each such applicable document from time to time, and any
collateral security, guarantee or right of offset at any time held by Trinity
for the payment of any WGRAH Obligations may be sold, exchanged, waived,
surrendered or released.
     Section 2.04 Guarantee Absolute and Unconditional. Anadarko waives any and
all notice of the creation, renewal, extension or accrual of any of the WGRAH
Obligations and notice of or proof of reliance by Trinity upon the guarantee
contained in this Article 2 or acceptance of the guarantee contained in this
Article 2. Anadarko waives diligence, presentment, protest, demand for payment
(except as expressly set forth in this Section 2.04), notice of intent to
accelerate, notice of acceleration and notice of default or nonpayment to or
upon WGRAH or Anadarko with respect to WGRAH Obligations. Anadarko further
waives any requirement that suit be brought against WGRAH, or any other action
by Trinity be taken against WGRAH or any other Person, or that any other action
to be taken or not taken as a condition to Anadarko’s liability for the WGRAH
Obligations under this Sponsor Payment Guaranty or as a condition to the
enforcement of this Sponsor Payment Guaranty against Anadarko. Anadarko
understands and agrees that the guarantee contained in this Article 2 shall,
without limiting Section 2.09(c), be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to (a) the
validity or enforceability or perfection of the WGRAH Loan Agreement or any
other WGRAH Loan Document or Transaction Agreement, any of the WGRAH

4



--------------------------------------------------------------------------------



 



Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by Trinity,
(b) any defense (including any defense arising from the bankruptcy or insolvency
of WGRAH or Anadarko), set-off or counterclaim whatsoever (other than a defense
of payment or performance) which may at any time be available to or be asserted
by WGRAH or any other Person against Trinity, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of WGRAH or Anadarko), other
than payment or performance, which constitutes, or might be construed to
constitute, an equitable or legal discharge of WGRAH or Anadarko for any of its
respective portion of the WGRAH Obligations or of Anadarko under the guarantee
contained in this Article 2, in bankruptcy or in any other instance. Without
limiting Section 2.09(c), Anadarko shall pay the WGRAH Obligations when due upon
written demand therefor specifying the WGRAH Obligation due and amount thereof;
provided, that when making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against Anadarko, Trinity may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against WGRAH or any other Person or against any
collateral security or guarantee for the WGRAH Obligations or any right of
offset with respect thereto, and any failure by Trinity to make any such similar
demand, to pursue such other rights or remedies or to collect any payments from
WGRAH or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of WGRAH or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve Anadarko of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Trinity against Anadarko. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings. It shall not be necessary for Trinity, in order to enforce payment
by Anadarko under this Sponsor Payment Guaranty, to institute or exhaust its
remedies against WGRAH, any other guarantor, or any other person liable for the
payment or performance of the WGRAH Obligations.
     Section 2.05 Reinstatement. The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the WGRAH Obligations is rescinded or
must otherwise be restored or returned by Trinity upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of WGRAH or Anadarko, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, WGRAH, or Anadarko or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
     Section 2.06 Payments to Trinity. Anadarko hereby agrees that payments
required to be made by it hereunder to Trinity will be paid to Trinity without
set-off or counterclaim in dollars before 12:00 noon, New York City time, on the
day when due and shall be made to the Trinity Operating Account.
     Section 2.07 General Indemnities. Without limiting Section 2.09 below,
Anadarko agrees to the fullest extent permitted by Applicable Law to indemnify
and hold harmless each Indemnified Person for and against and to pay on an After
Tax-Basis, all Expenses (the Expenses on an After-Tax Basis and any liquidated
damages provided for under the second sentence of Section 2.07(a) being referred
to collectively as the “Sponsor Indemnified Amounts‘) that may be incurred or
realized by or asserted against such Indemnified Person relating to, growing out
of or resulting from:

5



--------------------------------------------------------------------------------



 



          (a) Trinity Bankruptcy Event. Any Trinity Bankruptcy Event; provided,
that forthwith upon the occurrence of a Trinity Bankruptcy Event and in respect
of Sponsor Indemnified Amounts under the first clause of this sentence the
Indemnified Parties shall be entitled to receive (and Anadarko shall pay) as
liquidated damages (the “Liquidated Damages”) but without prejudice to amounts
recoverable under Section 2.07(c) or Section 2.07(e) below or any other
provision of the Transaction Agreements, and not as a penalty, an aggregate
amount equal to the sum of all (x) Unrecovered Capital plus (y) the Cumulative
Preferred Return Distribution Amount at the time of redemption, plus (z) all
Trinity Expenses then unpaid in addition to, but without duplication of, all
Expenses payable pursuant to the first sentence of this Section 2.07; or
          (b) Failure to Perform. The failure of the Trinity Managing Member to
timely perform any Trinity Required Action; or
          (c) Enforcement or Defense. (i) Enforcement of this Sponsor Payment
Guaranty or any other Transaction Agreement and (ii) any investigation,
litigation or proceeding, whether or not such Indemnified party is a party
thereto, that: (A) relates to, grows out of or results from any action or
omission, or alleged action or omission, by or on behalf of or attributable to
any Transaction party in the performance or observance of its obligations under
or in relation to the Transaction Agreements or the transactions contemplated
thereby; and (B) would not have resulted in Sponsor Indemnified Amounts incurred
or realized by or asserted against such Indemnified Person but for their being a
party to, or a direct or indirect participant in, or having a relationship
described in the definition of “Indemnified Person” to a party to, or a direct
or indirect participant in, the Transaction Agreement or any of the transactions
contemplated thereby; or
          (d) ERISA. Any liability or other Sponsor Indemnified Amounts that
Trinity or any other Transaction Party may incur in connection with any Plan or
Multiemployer Plan or otherwise under Title IV of ERISA; or
          (e) Expenses. Any amendment, supplement, modification, consent or
waiver of, to or under any Transaction Agreement (to the extent not otherwise
reimbursed pursuant to any Transaction Agreement); or
          (f) Fraudulent Transfer or Conveyance. Any transfer, pledge or
conveyance by any Transaction Party to Trinity Holdings, WGRAH or any of their
Subsidiaries or the transfer, pledge or conveyance thereof under the WGRAH Loan
Documents to the extent found in any bankruptcy, insolvency, receivership or
other similar proceeding to be a “fraudulent transfer” or “fraudulent
conveyance” or “fraudulent preference”; or
          (g) Tax Liability. All Taxes for which Anadarko or any of its
Subsidiaries is liable (including with respect to any assets or income of a
partnership or disregarded entity owned in whole or in part by Anadarko or any
of its Subsidiaries). If the shares of any Transaction Party and any assets
directly or indirectly held thereby (including any assets hold by any
partnership or

6



--------------------------------------------------------------------------------



 



disregarded entity in which a Transaction Party is a partner or owner) are sold
following a Liquidating Event, the benefits of this Section 2.07(g) shall inure
to the purchaser of such shares or assets with respect to any taxable period or
portion thereof ending on or prior to the date of such sale.
     Section 2.08 Survival of Indemnification Obligations. All indemnities
provided for in this Sponsor Payment Guaranty shall survive the Transfer of any
Trinity Membership Interest or the liquidation of Trinity. After any such
Transfer or liquidation, the provisions of Section 2.07 shall inure to the
benefit of each Indemnified Person with respect to Sponsor Indemnified Amounts
arising in respect of the period during which the member or shareholder or other
holder of an Equity Interest (as applicable) who has Transferred its Trinity
Membership Interest was a member (including with respect to actions taken or
omitted to be taken, and events occurring and circumstances existing, during
such period) of Trinity.
     Section 2.09 Limitations on Indemnification Obligations. The indemnities
provided in Section 2.07 and Section 2.12 shall be subject to the following
limitations:
          (a) Limitation by Law. Such Sections shall be enforced only to the
maximum extent permitted by Applicable Law.
          (b) Misconduct, Etc. No Person shall be indemnified or held harmless
for, and Anadarko shall have no liability for or in respect of, any Expenses
with respect to such Person to the extent caused by or resulting from (i) the
actual fraud, willful misconduct, bad faith or gross negligence of such Person
or any of its Related Persons or (ii) any inaccuracy in, or breach of, any
written certification, representation or warranty made by such Person or any of
its Related Persons in any Transaction Agreement or in any written report or
certification required hereunder or under any other Transaction Agreement
(unless and to the extent such inaccuracy or breach is attributable to any
written information provided by any Transaction Party), in each case under this
clause (ii): (x) if, but only if, such certification, representation or warranty
is made as of a specific date, as of the date as of which the facts stated
therein were certified, represented or warranted and (y) in all other cases as
of any date or during any period to which such certification, representation or
warranty may be applicable. For purposes of this Section 2.09(b), it is agreed
that Trinity is not a Related Person of Pecos.
          (c) No Duplication. Sponsor Indemnified Amounts under Section 2.07
shall be without duplication of (i) any amounts paid under indemnification
provisions of any other Transaction Agreement or other agreement or any amounts
actually paid thereunder and (ii) any amounts paid by the Sponsor in respect of
WGRAH Obligations pursuant to Section 2.04.
          (d) Exculpation. ANADARKO, ON BEHALF OF ITSELF AND ITS AFFILIATES,
AGREES THAT NO INDEMNIFIED PERSON SHALL BE LIABLE TO ANADARKO OR ANY OF ITS
AFFILIATES FOR ANY ACTION IN GOOD FAITH TAKEN OR OMITTED TO BE TAKEN BY SUCH
INDEMNIFIED PERSON PURSUANT TO, IN CONNECTION WITH, OR IN ANY WAY RELATED TO
THIS SPONSOR PAYMENT GUARANTY OR ANY OTHER TRANSACTION AGREEMENT, INCLUDING AN
INDEMNIFIED PERSON’S OWN NEGLIGENCE OR CO-NEGLIGENCE EXCEPT TO THE EXTENT SUCH
ACTION OR OMISSION CONSTITUTES WILLFUL MISCONDUCT, FRAUD OR GROSS NEGLIGENCE ON
THE PART OF SUCH INDEMNIFIED PERSON.

7



--------------------------------------------------------------------------------



 



     Section 2.10 Procedural Requirements.
          (a) Notice of Claims. Any Indemnified Person that proposes to assert a
right to be indemnified under Section 2.07 or Section 2.12 (together, the
“Indemnification Sections”) will, promptly after receipt of notice of
commencement of any action, suit, or proceeding against such Indemnified Person
in respect of which a claim is to be made against Anadarko under an
Indemnification Section (a “Sponsor Indemnified Proceeding”), or the incurrence
or realization of Sponsor Indemnified Amounts in respect of which a claim is to
be made against Anadarko, under an Indemnification Section, notify Anadarko of
the commencement of such Sponsor Indemnified Proceeding or of such incurrence or
realization, enclosing a copy of all relevant documents, including all papers
served and claims made, but the omission so to notify Anadarko promptly of any
such Sponsor Indemnified Proceeding or incurrence or realization shall not
relieve (i) Anadarko from any liability that it may have to such Indemnified
Person under the Indemnification Sections or otherwise, except, as to Anadarko’s
liability, under the Indemnification Sections, to the extent, but only to the
extent, that Anadarko shall have been prejudiced by such omission or (ii) any
other indemnitor from liability that it may have to any Indemnified Person under
the Transaction Agreements.
          (b) Defense of Proceedings. In case any Sponsor Indemnified Proceeding
shall be brought against any Indemnified Person and it shall notify Anadarko of
the commencement thereof, Anadarko shall be entitled to participate in, and to
assume the defense of, such Sponsor Indemnified Proceeding with counsel
reasonably satisfactory to such Indemnified Person, and after notice from
Anadarko to such Indemnified Person of Anadarko’s election so to assume the
defense thereof and the failure by such Indemnified Person to object to such
counsel within ten (10) Business Days following its receipt of such notice,
Anadarko shall not be liable to such Indemnified Person for legal or other
expenses incurred after such notice of election to assume such defense except as
provided below and except for the reasonable costs of investigating, monitoring
or cooperating in such defense subsequently incurred by such Indemnified Person
reasonably necessary, in connection with the defense thereof; provided that
without the prior written consent of such Indemnified Person, Anadarko shall not
settle or compromise, or consent to the entry of any judgment in, any pending or
threatened Sponsor Indemnified Proceeding, unless such settlement, compromise or
consent or related judgment includes an unconditional release of such
Indemnified Person from all liability for Expenses arising out of such claim,
action, investigation, suit or other legal proceeding. No Indemnified Person
shall settle or compromise, or consent to the entry of any judgment in, any
pending or threatened Sponsor Indemnified Proceeding in respect of which any
payment would result hereunder or under the other Transaction Agreements without
the prior written consent of Anadarko, such consent not to be unreasonably
withheld or delayed. Such Indemnified Person shall have the right to employ its
separate counsel in any such Sponsor Indemnified Proceeding, in which case the
fees and expenses of counsel for such Indemnified Person shall be at the expense
of the Indemnified Person unless (i) Anadarko and the Indemnified Person shall
have mutually agreed to the retention of such counsel and the payment of fees
and expenses thereof by Anadarko, (ii) the use of counsel chosen by Anadarko to
represent the Indemnified Person would present such counsel with a conflict of
interest, (iii) the actual or potential parties to any Sponsor Indemnified

8



--------------------------------------------------------------------------------



 



Proceeding (including any impleaded parties) include both Anadarko and an
Indemnified Party and the Indemnified Party shall have reasonably concluded that
there may be legal defenses available to it which are different from or
additional to those available to Anadarko, or (iv) Anadarko shall have failed to
retain satisfactory counsel as provided herein
     Section 2.11 Contributory Negligence. The indemnities set forth herein
shall expressly include any Sponsor Indemnified Amounts attributable to the
ordinary, sole or contributory negligence of any Indemnified Person.
     Section 2.12 Indemnification of Pecos Administrator and Trinity Custodian.
Without limiting Section 2.09, Anadarko agrees to the fullest extent permitted
by Applicable Law to (a) indemnify and hold harmless each of the “Indemnified
Parties” (as such term is defined in the Pecos Administration Agreement) to the
same extent that Pecos is required to indemnify such persons in accordance with
Section 7 of the Pecos Administration Agreement, and (b) indemnify and hold
harmless each of the “Indemnified Parties” (as such term is defined in the
Trinity Custodian Agreement) to the same extent that Trinity is required to
indemnify such persons in accordance with Section 7 of the Trinity Custodian
Agreement.
     Section 2.13 Payments in Respect of Indemnification Sections. All payments
to be made by Anadarko under the Indemnification Sections shall be paid by
Anadarko within five (5) Business Days following demand therefor, accompanied,
as may be appropriate in the context, by supporting documentation in reasonable
detail. Payment shall be made to the bank account or at another location as such
Indemnified Person shall designate in writing or as is expressly required under
any Transaction Agreement the obligations under which are the subject of any
such payment, not later than 1:00 P.M. (New York time) on the date for such
payment in immediately available funds.
     Section 2.14 Taxes.
          (a) Any and all payments by Anadarko under the Indemnification
Sections to each Indemnified Person shall be made, in accordance with
Section 2.14, free and clear of and without deduction for any and all present or
future Taxes. If Anadarko shall be required by Applicable Law to deduct any
Taxes from or in respect of any sum payable under the Indemnification Sections
to any Indemnified Person, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Indemnified
Person receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Anadarko shall make or cause to be made such
deductions and (iii) Anadarko shall pay or cause to be paid the full amount
deducted to the relevant taxation authority or other authority in accordance
with Applicable Law, provided that should an Indemnified Person become subject
to Taxes because of its failure to deliver a form required under
Section 2.14(d), Anadarko shall take such steps as such Indemnified Person shall
reasonably request to assist such Indemnified Person to recover such Taxes, and
provided further; that each Indemnified Person, with respect to itself, agrees
to indemnify and hold harmless Anadarko from any taxes, penalties, interest or
other expenses, costs and losses incurred or payable by Anadarko as a result of
the failure of Anadarko to comply with its obligations under Section 2.14(a)(ii)
or (iii) in reliance on any form or certificate provided to it by such
Indemnified Person pursuant to Section 2.14(d). If any Indemnified

9



--------------------------------------------------------------------------------



 



Person receives a net credit, refund or reduction in Taxes in respect of such
Taxes or amounts so paid by Anadarko, it shall promptly notify Anadarko of such
net credit, refund or reduction in Taxes and shall promptly pay such net credit,
refund or reduction in Taxes to Anadarko, provided that Anadarko agrees to
return such net credit, refund or reduction in Taxes if the Indemnified Person
to which such net credit, refund or reduction in Taxes is applicable is required
to repay it.
          (b) In addition, Anadarko agrees to pay any present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies, which arise from any payment made by Anadarko under the Indemnification
Sections or from the execution, delivery or performance of, or otherwise with
respect to, this Sponsor Payment Guaranty (hereinafter referred to as “Other
Sponsor Taxes”).
          (c) Anadarko will indemnify each Indemnified Person for the full
amount of Taxes or Other Sponsor Taxes (including, without limitation, any Taxes
or Other Sponsor Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Indemnified Person and any liability (including
penalties, interest and expenses) arising, therefrom or with respect thereto
except as a result of the gross negligence (which shall in any event include the
failure of such Indemnified Person to provide to Anadarko any form or
certificate that it was required to provide pursuant to subsection (d) below and
such Indemnified Person was able to provide under Applicable Law) or willful
misconduct of such Indemnified Person, whether or not such Taxes or Other
Sponsor Taxes were correctly or legally asserted. This indemnification shall be
made within thirty (30) days from the date such Indemnified Person makes written
demand therefor.
          (d) On or prior to the date on which each Indemnified Person organized
under the laws of a jurisdiction outside the United States becomes an
Indemnified Person hereunder, such Indemnified Person to the extent permitted
under Applicable Law, shall provide Anadarko with U.S. Internal Revenue Service
form W-BEN or W-8ECI, as appropriate, or any successor form prescribed by the
U.S. Internal Revenue Service, certifying that such Indemnified Person is fully
exempt from or subject to a reduced rate of United States withholding taxes with
respect to all payments to be made to such Indemnified Person under the
Indemnification Sections, or other documents satisfactory to Anadarko indicating
that all payments to be made to such Indemnified Person under the
Indemnification Sections are fully exempt from or subject to a reduced rate of
such taxes. Thereafter and from time to time (but only so long as such
Indemnified Person remains lawfully able to do so), each such Indemnified Person
shall submit to Anadarko such additional duly completed and signed copies of one
or the other of such forms (or such successor forms as shall be adopted from
time to time by the relevant U.S. taxing authorities) as may be (i) requested by
Anadarko from such Indemnified Person and (ii) required under then-current U.S.
law or regulations to avoid or reduce U.S. withholding taxes on payments in
respect of all amounts to be received by such Indemnified Person pursuant to
this Sponsor Payment Guaranty. Each Indemnified Person that is a U.S. person (as
such term is defined in Section 7701(a)(30) of the Code) shall submit to
Anadarko a certificate to the effect that it is such a U.S. person. If any
Indemnified Person determines as a result of any change in Applicable Law, or in
any official application or interpretation thereof, that it is unable to submit
to Anadarko any form or certificate that such Indemnified Person is obligated to
submit pursuant to this subsection (d), or that such Indemnified Person is
required to withdraw or cancel any such form or certificate previously
submitted, such Indemnified Person shall promptly notify Anadarko of such fact.

10



--------------------------------------------------------------------------------



 



          (e) Without prejudice to the survival of any other agreement of
Anadarko hereunder, the agreements and obligations of Anadarko and each
Indemnified Person contained in this Section 2.14 shall survive the payment in
full of principal and interest owing under the WGRAH Loan Agreement.
          (f) Any other provision of this Sponsor Payment Guaranty to the
contrary notwithstanding, any amounts which are payable by Anadarko under this
Section 2.14 shall not also be payable under the Indemnification Sections.
ARTICLE 3
Representations and Warranties
     Section 3.01 Representations of Anadarko. Anadarko represents and warrants
to Trinity, Pecos and the other Indemnified Persons that:
          (a) (i) Anadarko is a corporation duly incorporated and is validly
existing and in good standing under the laws of the State of Delaware and
(ii) Anadarko is qualified to do business as a foreign corporation and is in
good standing in each jurisdiction of the United States in which the ownership
of its properties or the conduct of its business requires such qualification and
where the failure to so qualify would constitute a Material Adverse Change.
          (b) This Sponsor Payment Guaranty been duly authorized, executed and
delivered by Anadarko and constitutes a valid and binding agreement of Anadarko,
enforceable in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
equitable principals of general applicability. There are no actions, suits or
proceedings pending or, to the knowledge of Anadarko, threatened against
Anadarko which purport to affect the legality, validity or enforceability of
this Sponsor Payment Guaranty.
          (c) The execution, delivery and performance of this Sponsor Payment
Guaranty by Anadarko will not violate or conflict with (i) the restated
certificate of incorporation or bylaws of Anadarko, (ii) any indenture
(including the Public Indenture), loan agreement or other similar agreement or
instrument binding on Anadarko, or (iii) any Applicable Law.
          (d) On the date of this Sponsor Payment Guaranty there are no actions,
suits, proceedings or, to the knowledge of Anadarko, investigations pending or,
to the knowledge of Anadarko (with respect to any of the representations in this
Section 3.01(d)), threatened against Anadarko before any Governmental Authority
as to which, in the opinion of Anadarko, there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to constitute a Material Adverse
Change.
          (e) The consolidated balance sheets of Anadarko and its consolidated
Subsidiaries as of December 31, 2006 and 2007, and the related consolidated
statements of income, stockholders’ equity and cash flows for each of the years
in the three-year period ended December 31, 2007, audited by KPMG LLP, present
fairly, in all material respects, the

11



--------------------------------------------------------------------------------



 



consolidated financial position of Anadarko and its consolidated Subsidiaries as
of December 31, 2006 and 2007, and the results of their operations and their
cash flows for each of the years in the three-year period ended December 31,
2007, in conformity with GAAP applied on a consistent basis.
          (f) From December 31, 2007 through the date of this Sponsor Payment
Guaranty, there has been no Material Adverse Change.
          (g) Neither Anadarko nor any Subsidiary is (i) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, or (ii) “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.
          (h) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Change. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to be a Material Adverse Change.
          (i) None of the other reports, financial statements, certificates or
other information made available to Trinity in connection with the negotiation
of this Sponsor Payment Guaranty or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Anadarko represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.
          (j) Anadarko has filed all United States Federal income tax returns
and all other material tax returns and reports required to be filed (or obtained
extensions with respect thereto) and has paid all taxes required to have been
paid by it, except (i) taxes the validity of which is being contested in good
faith by appropriate proceedings, and with respect to which Anadarko, to the
extent required by GAAP, has set aside on its books adequate reserves or (ii) to
the extent the failure to do so (individually or collectively) would not
reasonably be expected to result in a Material Adverse Change.
          (k) No Sponsor Payment Guaranty Event of Default has occurred and is
continuing.
          (l) Subject to Section 6.14, the obligations of Anadarko under this
Sponsor Payment Guaranty (a) are and will at all times be direct and
unconditional general obligations of Anadarko and (b) rank and will at all times
rank (i) senior in right of payment to any Indebtedness of Anadarko that by its
terms is subordinated in right of payment to such obligations and (ii) equal in
right of payment to (i.e., pari passu in right of payment with) all other
Indebtedness of Anadarko, in each case whether such Indebtedness is now existing
or hereafter outstanding.

12



--------------------------------------------------------------------------------



 



ARTICLE 4
Affirmative Covenants
     Until the payment in full of the WGRAH Obligations or the Liquidated
Damages and any other Sponsor Indemnified Amounts, Anadarko covenants and agrees
that:
     Section 4.01 Financial Statements and Other Information. Anadarko will
furnish to Trinity:
          (a) Within the period required by applicable law (and concurrently
with the filing thereof with the Commission), copies of the annual reports,
information, documents and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which Anadarko may be required to file with the Commission pursuant
to Section 13 or Section 15(d) of the Securities Exchange Act of 1934; or, if
Anadarko is not required to file information, documents or reports pursuant to
either of said Sections, then such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section 13
of the Securities Exchange Act of 1934 in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations; provided, however, that Anadarko shall be
deemed to have furnished the information required by this Section 4.01(a) if it
shall have timely made the same available on “EDGAR” and/or through its home
page on the worldwide web (at the date of this Sponsor Payment Guaranty located
at http://www.anadarko.com) and complied with Section 4.01(e) in respect
thereof; provided further, however, that if Trinity is unable to access EDGAR or
Anadarko’s home page on the worldwide web, Anadarko agrees to provide Trinity
with paper copies of the information required to be furnished pursuant to this
Section 4.01(a) promptly following notice from Trinity.
          (b) Within sixty (60) days after the close of each of the first three
quarters of each fiscal year of Anadarko, a statement by a responsible officer
of Anadarko calculating compliance or non-compliance, as the case may be, with
Section 5.01 as of the close of such period and stating whether to the knowledge
of Anadarko an event has occurred during such period and is continuing which
constitutes an Sponsor Payment Guaranty Event of Default, and, if so, stating
the facts with respect thereto.
          (c) Within one hundred twenty (120) days after the close of each
fiscal year of Anadarko, a statement by a responsible officer of Anadarko
calculating compliance or non-compliance, as the case may be, with Section 5.01
as of the close of such period and stating whether to the knowledge of Anadarko
an event has occurred during such period and is continuing which constitutes an
Sponsor Payment Guaranty Event of Default, and, if so, stating the facts with
respect thereto.
          (d) Such other information respecting the financial condition or
operations of Anadarko and its Subsidiaries as Trinity may from time to time
reasonably request.

13



--------------------------------------------------------------------------------



 



          (e) Information required to be delivered pursuant to Section 4.01(a)
above shall be deemed to have been delivered on the date on which Anadarko
provides notice to Trinity that such information has been posted on “EDGAR” or
Anadarko’s website or another website identified in such notice and accessible
by Trinity without charge (and Anadarko hereby agrees to provide such notice).
     Section 4.02 Notices of Material Events. Anadarko will furnish to Trinity
prompt written notice of the following:
          (a) the occurrence of any Sponsor Payment Guaranty Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Anadarko
that if adversely determined, could reasonably be expected to result in a
Material Adverse Change; and
          (c) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Change.
Each notice delivered under this Section 4.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of Anadarko setting
forth the details of the event or development requiring such notice and any
action taken with respect thereto.
     Section 4.03 Compliance with Laws. Anadarko will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.
     Section 4.04 Compliance with Indenture. Anadarko will comply with the
provisions of Sections 1004 and 1005 of the Public Indenture, which provisions,
together with related definitions, are hereby incorporated herein by reference
for the benefit of Trinity and shall continue in effect for purposes of this
Section 4.04 regardless of termination, or any amendment or waiver of, or any
consent to any deviation from or other modification of, the Public Indenture;
provided, however, that, for purposes of this Section 4.04, (a) references in
the Public Indenture to “the Securities” shall be deemed to refer to the
obligation of Anadarko to pay its obligations under this Sponsor Payment
Guaranty, (b) references in the Public Indenture to “the Trustee” shall be
deemed to refer to Trinity, (c) references in the Public Indenture to “this
Indenture” shall be deemed to refer to this Sponsor Payment Guaranty, and
(d) references in the Public Indenture to “supplemental indentures” shall be
deemed to refer to amendments or supplements to this Sponsor Payment Guaranty.
     Section 4.05 Insurance. Anadarko will at all times maintain, with
financially sound and reputable insurers, insurance of the kinds, covering the
risks and in the relative proportionate amounts (including as to self-
insurance) customarily carried by companies engaged in the same or similar
business and similarly situated; provided that Anadarko shall not be required to
maintain insurance against risks or in amounts no longer economically available
on a de novo or renewal basis, as applicable, to other companies engaged in the
same or similar business and similarly situated.

14



--------------------------------------------------------------------------------



 



ARTICLE 5
Negative Covenants
          Until the payment in full of the WGRAH Obligations or the Liquidated
Damages and any other Sponsor Indemnified Amounts, Anadarko covenants and agrees
that:
     Section 5.01 Indebtedness to Capitalization Ratio. At the end of each
calendar quarter of Anadarko, Anadarko’s Consolidated Indebtedness divided by
Anadarko’s Total Capital shall not exceed 65%. For purposes of this provision,
“Total Capital” is equal to the sum (without duplication) of Consolidated
Stockholders’ Equity of Anadarko, exclusive of the effect of any noncash
writedowns made subsequent to the date hereof, plus Consolidated Indebtedness of
Anadarko.
     Section 5.02 Limitation on Certain Secured Indebtedness. Anadarko will not
incur, issue, assume or guarantee any Indebtedness secured by a mortgage on oil,
gas, coal or other minerals in place, or on related leasehold or other property
interest, which is incurred to finance development or production costs if the
aggregate amount of all such Indebtedness exceeds 10% of Total Assets. For
purposes of this provision, “Total Assets” means the aggregate amount of assets
of Anadarko and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as of the date such Indebtedness is to be incurred,
issued, assumed or guaranteed.
     Section 5.03 Limitations on Sales and Leasebacks. Anadarko will not itself,
and will not permit any Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including Anadarko or any
Subsidiary) or to which any such lender or investor is a party, providing for
the leasing by Anadarko or a Subsidiary for a period, including renewals, in
excess of three years, of any Principal Property (as defined in the Public
Indenture) which has been or is to be sold or transferred more than one hundred
eighty (180) days after the completion of construction and commencement of full
operation thereof, by Anadarko or any Subsidiary to such lender or investor or
to any Person to whom funds have been or are to be advanced by such lender or
investor on the security of such Principal Property (herein referred to as a
“sale and leaseback transaction”) unless either:
          (a) Anadarko or such Subsidiary could create Indebtedness secured by a
security interest or lien on the Principal Property to be leased back in an
amount equal to the Attributable Debt with respect to the lease resulting from
such sale and leaseback transaction without equally and ratably securing the
“Securities” issued pursuant to and as defined in the Public Indenture in
accordance with Section 1005 of the Public Indenture; or
          (b) Anadarko within one hundred eighty (180) days after the sale or
transfer shall have been made by Anadarko or by a Subsidiary, applies an amount
equal to the greater of (i) the net proceeds of the sale of the Principal
Property sold and leased back pursuant to such arrangement or (ii) the net
amount (after deducting applicable reserves) at which such Principal Property is
carried on the books of Anadarko or such Subsidiary at the time of entering into
such arrangement, to the retirement of Indebtedness of Anadarko.
For purposes of this Section 5.03, neither Anadarko Tower nor the Timberloch
Building, each in The Woodlands, Texas, shall be a Principal Property.

15



--------------------------------------------------------------------------------



 



     Section 5.04 Fundamental Changes of Anadarko. Anadarko shall not
consolidate with or merge into any other Person or convey, transfer or lease its
properties and assets substantially as an entirety to any Person unless:
          (a) (i) in the case of a merger or amalgamation, Anadarko is the
surviving entity; or
     (ii) the Person formed by such consolidation or into which Anadarko is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of Anadarko substantially as an entirety shall be a
corporation, partnership, limited liability company or trust, shall be organized
and existing under the laws of the United States of America, any State thereof
or the District of Columbia, shall have unsecured non-credit enhanced publicly
held indebtedness rated “investment grade” by S&P or Moody’s, and shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
Trinity, in form satisfactory to Trinity, the obligations of Anadarko; and
          (b) immediately after giving effect to such transaction, no Sponsor
Payment Guaranty Event of Default or Default shall have occurred and be
continuing.
     Section 5.05 Fundamental Changes of Trinity. Except as otherwise permitted
under the Transaction Agreements, Anadarko will not permit Trinity to
consolidate with or merge into any other Person or convey, transfer or lease its
properties and assets substantially as an entirety to any other Person unless
immediately after giving effect to such transaction, no Notice Event,
Liquidating Event, Termination Event, Event of Default or Incipient Event or any
“Event of Default” as such term is defined in the Sponsor Term Credit Agreement
shall have occurred and be continuing.
     Section 5.06. Subsidiaries. Anadarko will not permit at any time Holdings
to fail to be a Wholly-Owned Subsidiary of Anadarko. In the event of any
transfer of the Trinity Class A Membership Interest to a Subsidiary of Anadarko,
Anadarko will not permit at any time such Subsidiary to fail to be a
Wholly-Owned Subsidiary of Anadarko.
ARTICLE 6
Miscellaneous
     Section 6.01 Amendments in Writing. None of the terms or provisions of this
Sponsor Payment Guaranty may be waived, amended, supplemented or otherwise
modified except pursuant to an agreement or agreements in writing entered into
by Anadarko and Trinity.
     Section 6.02 Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
          (a) if to Trinity, at 1201 Lake Robbins Drive, The Woodlands, Texas
77380, Attention of the Treasurer, Telecopy No. (832) 636-5029; messenger
delivery to 1201 Lake Robbins Drive, The Woodlands, Texas 77380.

16



--------------------------------------------------------------------------------



 



          (b) if to Anadarko, at 1201 Lake Robbins Drive, The Woodlands, Texas
77380, Attention of the Treasurer, Telecopy No. (832) 636-5029; messenger
delivery to 1201 Lake Robbins Drive, The Woodlands, Texas 77380.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Sponsor Payment Guaranty shall be deemed to have been given on the date
of receipt.
     Section 6.03 No Waiver by Course of Conduct; Cumulative Remedies. Trinity
shall not by any act (except by a written instrument in accordance with Section
5.01), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Sponsor Payment Guaranty
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of Trinity, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Trinity of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Trinity would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
     Section 6.04 Enforcement Expenses; Indemnification.
          (a) Anadarko shall indemnify each Indemnified Person against, and hold
each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnified Person, incurred by or asserted against any
Indemnified Person arising out of, in connection with, or as a result of (i) the
execution, delivery, negotiation, or preparation of this Sponsor Payment
Guaranty, the WGRAH Loan Agreement or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the WGRAH Loan Transactions or any
other transactions contemplated hereby, (ii) the WGRAH Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials or Hazardous Waste on or from any property owned or operated by WGRAH
or Anadarko, or any environmental liability related in any way to WGRAH or
Anadarko, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnified Person is a party
thereto; provided that such indemnity shall not, as to any Indemnified Person,
be available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnified Person, as determined in a final, nonappealable judgment by a
court of competent jurisdiction. The foregoing indemnities shall expressly
include any indemnified amounts attributable to the ordinary, sole or
contributory negligence of any Indemnified Person not constituting gross
negligence.
          (b) Anadarko shall pay (i) all reasonable costs and expenses of each
Indemnified Person, including the reasonable fees, charges and disbursements of
counsel for such Indemnified Person, in connection with the preparation,
execution, delivery and administration

17



--------------------------------------------------------------------------------



 



of this Sponsor Payment Guaranty or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions (including the WGRAH Loan
Transactions) contemplated hereby or thereby shall be consummated) and (ii) all
costs and expenses incurred by each Indemnified Person, including the fees,
charges and disbursements of any counsel for such Indemnified Person, in
connection with the enforcement or protection of its rights under this Sponsor
Payment Guaranty and the other WGRAH Loan Documents, including its rights under
this Section, or in connection with the WGRAH Loan made under the WGRAH Loan
Agreement, including all such costs and expenses incurred during any workout,
restructuring or negotiations in respect of the WGRAH Loan.
          (c) Anadarko shall indemnify each Indemnified Person for the full
amount of any Indemnified Taxes or Other Taxes paid by such Indemnified Person
on or with respect to any payment by or on account of any obligation of Anadarko
under each WGRAH Loan Document and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Entity. A certificate as to the amount of such
payment or liability delivered to Anadarko by such Indemnified Person shall be
conclusive absent manifest error.
          (d) The indemnities set forth in this Section 6.04 shall be in
addition to any other obligations or liabilities of Anadarko or hereunder or at
common law or otherwise and shall survive any assignment by each Indemnified
Person of its rights hereunder, any Liquidating Event, the termination of this
Sponsor Payment Guaranty or the WGRAH Loan Agreement, the termination of the
WGRAH Commitment, and the repayment, satisfaction or discharge of all the WGRAH
Obligations.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor together with a copy of the invoice(s) or other
documentation setting forth in reasonable detail the amount demanded and the
matter(s) to which it relates.
     Section 6.05 Successors and Assigns. This Sponsor Payment Guaranty shall be
binding upon the successors and assigns of Anadarko and shall inure to the
benefit of each Indemnified Person and its successors and assigns; provided
that, except in connection with a transaction expressly permitted by
Section 5.04 of this Sponsor Payment Guaranty, Anadarko may not assign, transfer
or delegate any of its rights or obligations under this Sponsor Payment Guaranty
without the prior written consent of Trinity.
     Section 6.06 Set-off. Anadarko hereby irrevocably authorizes each
Indemnified Person at any time and from time to time while an Sponsor Payment
Guaranty Event of Default shall have occurred and be continuing, without prior
notice to Anadarko, any such notice being expressly waived by Anadarko to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Indemnified Person to or for the credit or the account of
Anadarko, or any part thereof in such amounts as such Indemnified Person may
elect, against and on account of the obligations and liabilities of Anadarko to
such Indemnified Person hereunder or under the other WGRAH Loan Documents

18



--------------------------------------------------------------------------------



 



and claims of every nature and description of such Indemnified Person against
Anadarko, in any currency, whether arising hereunder, under the WGRAH Loan
Agreement or any other WGRAH Loan Document, as such Indemnified Person may
elect, whether or not such Indemnified Person has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. Each Indemnified Person shall notify Anadarko promptly of any such
set-off and the application made by such Indemnified Person of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Indemnified Person
under this Section 6.06 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Indemnified Person may
have under Applicable Law.
     Section 6.07 Delivery by Telecopy. Delivery of an executed counterpart of a
signature page to this Sponsor Payment Guaranty by telecopier shall be effective
as delivery of an original executed counterpart of this Sponsor Payment
Guaranty.
     Section 6.08 Severability. Any provision of this Sponsor Payment Guaranty
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     Section 6.09 Section Headings. The Section headings used in this Sponsor
Payment Guaranty are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
     Section 6.10 Integration. This Sponsor Payment Guaranty and the other WGRAH
Loan Documents to which Anadarko is a party represent the agreement of Anadarko
and Trinity with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by Trinity relative to
the subject matter hereof and thereof not expressly set forth or referred to
herein or in such other WGRAH Loan Documents.
     Section 6.11 Governing Law. THIS SPONSOR PAYMENT GUARANTY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 6.12 Submission to Jurisdiction.
          (a) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from either thereof, in any action or proceeding arising out of or
relating to this Sponsor Payment Guaranty or any other WGRAH Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the

19



--------------------------------------------------------------------------------



 



judgment or in any other manner provided by law. Nothing in this Sponsor Payment
Guaranty or any other WGRAH Loan Document shall affect any right that Trinity or
any other Indemnified Person may otherwise have to bring any action or
proceeding relating to this Sponsor Payment Guaranty against Anadarko or its
properties in the courts of any jurisdiction. Each party to this Sponsor Payment
Guaranty hereby irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.
          (b) Each party to this Sponsor Payment Guaranty irrevocably consents
to service of process in the manner provided for notices in Section 6.02.
Nothing in this Sponsor Payment Guaranty will affect the right of any party to
this Sponsor Payment Guaranty to serve process in any other manner permitted by
law.
     Section 6.13 Acknowledgements. Anadarko hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Sponsor Payment Guaranty and the other WGRAH Loan Documents to
which it is a party;
          (b) Trinity has no fiduciary relationship with or duty to Anadarko
arising out of or in connection with this Sponsor Payment Guaranty or any of the
other WGRAH Loan Documents, and the relationship between Anadarko, on the one
hand, and Trinity, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other WGRAH Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among Anadarko and Trinity.
     Section 6.14 Releases.
          Upon irrevocable payment in full of the WGRAH Obligations, and all
other obligations owed by Anadarko hereunder, this Sponsor Payment Guaranty and
all obligations (other than those expressly stated to survive such termination
and in all cases subject to Section 2.05 hereof) of Anadarko and any other party
hereto shall terminate, all without delivery of any instrument or performance of
any act by any Person. At the request and sole expense of WGRAH or Anadarko
following any such termination, Trinity shall promptly execute and deliver to
WGRAH or Anadarko, as the case may be, such agreements, instruments and other
documents as Anadarko shall reasonably request to evidence such termination.
     Section 6.15 Effectiveness. This Sponsor Payment Guaranty shall become
effective upon and simultaneously with the effectiveness of the Amendment No. 1
to the WGRAH Loan Agreement and of the Agreement to Terminate.
[Remainder of Page Intentionally Left Blank]

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Sponsor
Payment Guaranty to be duly executed and delivered as of the date first above
written.

            ANADARKO PETROLEUM CORPORATION
      By:   /s/ Bruce W. Busmire         Bruce W. Busmire        Treasurer and
Vice-President     

Signature Page to Sponsor Payment Guaranty

 